           Case 1:20-cv-10517-NMG Document 1 Filed 03/13/20 Page 1 of 19



                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MASSACHUSETTS


PAULA RIDENTI, as parent and guardian of R.A.
and R.M.A., minors; individually and on behalf of all
others similarly situated,
                                                                    Civil Action No. ____________
                              Plaintiffs,
                                                                    JURY TRIAL DEMANDED
               v.

GOOGLE, LLC and YOUTUBE LLC,

                                    Defendants.



                               CLASS ACTION COMPLAINT

       Plaintiffs Paula Ridenti, as parent and guardian of her minor children, R.A. and R.M.A.

(the “Ridenti Children,” or “Plaintiffs”), by and through undersigned counsel, for their complaint

against Defendants Google, LLC and YouTube LLC (the “Google Companies”), allege as

follows:



                                     Preliminary Statement

       1.      This is a class action brought by the Plaintiffs, on behalf of themselves and all

other children from whom the Google Companies have collected personal information without

express parental consent, in violation of Mass. Gen. Laws ch. 93A, §§ 2, 9 (“Chapter 93A”). The

case arises out of the Google Companies’ unfair and unlawful collection of such information.

       2.      The Google Companies operate YouTube, a video-sharing platform on the

internet at www.youtube.com. YouTube and its content generators monetize videos posted on

YouTube by allowing the Google Companies to present advertisements to viewers, from which

both the channel owners and the Google Companies share revenue. In order to maximize
          Case 1:20-cv-10517-NMG Document 1 Filed 03/13/20 Page 2 of 19



advertising revenue, the Google Companies collect information from viewers and track the

viewer’s online activities, thus permitting the Google Companies to present advertising that is

specifically targeted to each particular viewer based on the particular viewer’s viewing history

and other personal data the Google Companies have collected about the viewer.

        3.      Certain YouTube channels are plainly directed to children under the age of

thirteen, and, in fact, the Google Companies have marketed YouTube to advertisers based in part

on the Google Companies’ ability to target advertising to children under the age of thirteen. The

Google Companies collected personal information from children under the age of thirteen in

order to serve targeted advertising to them, all without receiving any consent from those

children’s parents for the collection and use of such personal information.

        4.      In September 2019, the FTC announced that the Google Companies would pay a

$170 million fine for unfair practices in connection with the Google Companies’ YouTube

platform. Specifically, the basis for the fine was the Google Companies’ collection of personal

information from children under the age of thirteen without their parents’ consent, in violation of

the FTC Act, the Children’s Online Privacy Protection Act (“COPPA”), and the FTC’s

regulations under both acts. That fine will not compensate those harmed by the Google

Companies’ unfair conduct; the United States government and the State of New York will keep

the entirety of that fine.

        5.      Chapter 93A prohibits “unfair…acts and practices,” and in turn provides that

phrase should be construed consistently with the interpretations given to that phrase by the

Federal Trade Commission (“FTC”) to the Federal Trade Commission Act, 15 U.S.C. § 45(a)(1)

(“FTC Act”). The FTC defines “unfair practices” under the FTC Act to include the conduct of an

online service operator, with actual knowledge that the users of its service are children,




                                                2
         Case 1:20-cv-10517-NMG Document 1 Filed 03/13/20 Page 3 of 19



collecting, using, or disclosing personal information of such children, as defined by regulations

promulgated by the FTC. 16 C.F.R. 312.3.

       6.      Although Plaintiffs do not seek through this litigation a remedy specifically for

the Google Companies’ violation of any federal law as such, it has long been the law under

Chapter 93A, as expressed in Section 2 of the statute itself, that practices deemed to be unfair

practices under the FTC Act are likewise unfair practices under Chapter 93A. That is, because

the prohibitions of Chapter 93A parallel the prohibition of the FTC Act, Plaintiffs, through this

action, seek relief for the Google Companies’ unfair acts in violation of Chapter 93A.

       7.      The Google Companies have engaged in unfair acts in violation of Chapter 93A

by collecting personal information, such as persistent identifiers, from viewers it knew were

children under the age of thirteen, without providing notice to or obtaining verifiable consent

from the children’s parents. The Ridenti Children, for example, have consistently over the last

four years viewed channels on YouTube directed to children. The Google Companies have

collected personal information concerning the Ridenti Children through their use of those

channels. At no point have the Google Companies obtained consent from children’s parents,

including Paula Ridenti. It is no secret that many, if not most, children in Massachusetts under

the age of thirteen have likewise regularly viewed YouTube, and the Google Companies’ unfair

acts and practices have been the same as to all such children: they have collected and used

personal information of such children in violation of COPPA, the FTC Act, and Chapter 93A.

       8.      The Google Companies have derived substantial profits from their unlawful

collection of personal information through YouTube from Massachusetts children, in the form of

advertising revenue generated as a result of its targeted advertising, which in turn depends upon

its collection of personal information. The profits the Google Companies obtained from their




                                                3
         Case 1:20-cv-10517-NMG Document 1 Filed 03/13/20 Page 4 of 19



unfair acts and practices reflect the damages the Class has suffered from that conduct—i.e., the

value of the personal information that the Google Companies unfairly collected and used.

       9.      The Google Companies are liable to Plaintiffs and Class members for all damages

resulting from the Google Companies’ unfair acts and practices described in this complaint.



                                             Parties

       10.     Plaintiff Paula Ridenti is a resident and citizen of Massachusetts who is the parent

and legal guardian of both R.A. and R.M.A., two children under the age of thirteen who, within

the last four years, have regularly viewed on Youtube videos on channels directed primarily to

children under the age of thirteen.

       11.     Defendant Google LLC (“Google”), is a Delaware limited liability company with

its principal place of business in Mountain View, California. Google is the parent company of

defendant YouTube LLC.

       12.     Defendant YouTube LLC (“YouTube”) is a Delaware limited liability company

with a principal place of business in San Bruno, California.

       13.     The Google Companies together have acted in concert to advertise, market, and

distribute the YouTube video sharing platform to consumers throughout the United States.



                                      Jurisdiction and Venue

       14.     This Court has jurisdiction pursuant to 28 U.S.C. §§ 1332(d) and 1453, because

(1) this action is a “class action,” which contains class allegations and expressly seeks

certification of a proposed class of individuals; (2) the Class defined below consists of more than

one hundred proposed class members; (3) the citizenship of at least one class member is different




                                                4
         Case 1:20-cv-10517-NMG Document 1 Filed 03/13/20 Page 5 of 19



from the Google Companies’ citizenship 1; and (4) the aggregate amount in controversy of the

claims of Plaintiffs and the putative Class exceeds $5,000,000, exclusive of interest and costs.

       15.     This Court has personal jurisdiction over the Google Companies because the

Google Companies purposefully availed themselves of the privilege of conducting business

activities in Massachusetts (e.g., marketing YouTube in Massachusetts), and Plaintiffs’ claims

arise out of those activities in Massachusetts, and the exercise of jurisdiction over them is

constitutionally reasonable.

       16.     Venue is proper in this jurisdiction pursuant 28 U.S.C. § 1391 because the Google

Companies are subject to personal jurisdiction in this District, and the actions of the Google

Companies that gave rise to the claims against them in this action took place and emanated this

District. Venue is also proper in this jurisdiction pursuant to 18 U.S.C. § 1965.



                                       Factual Allegations

       How the YouTube Platform and Behavioral Advertising Work.

       17.     The Google Companies operate a video-sharing platform on the internet known as

YouTube. YouTube is accessible through web browsers; mobile applications on smartphones

and tablets; smart televisions; cable television set-top boxes; television accessories (such as


1
  Because jurisdiction is based on the Class Action Fairness Act, 28 U.S.C. § 1332(d), even
though the Google Companies are limited liability companies, each defendant is a citizen of the
states “where it has its principal place of business and…under whose laws it is organized.” 28
U.S.C. § 1332(d). That is, the rules applicable in traditional non-class diversity cases, under
which the citizenship of limited liability companies would be determined by the citizenship of
those companies’ members, do not apply to this case. See, e.g., Erie Ins. Exch. V. Erie Indemn.
Co., 722 F.3d 154, 161 n.7 (3d Cir. 2013) (explaining that the Class Action Fairness Act
“evinces an intent that suits by unincorporated associations be treated like suits by corporations
in that the citizenship of the association for diversity purposes is determined by the entity’s
principal place of business and not by the citizenship of its members”).




                                                 5
            Case 1:20-cv-10517-NMG Document 1 Filed 03/13/20 Page 6 of 19



Google’s Chromecast, Amazon Fire TV Stick, Roku, and others); and video game consoles.

YouTube is a ubiquitous internet platform, accounting for more than 35% of global mobile

internet traffic. It is, by far, the largest video platform on the internet, and is the second-most

popular website in the world, behind only the Google search engine.

       18.      Those wishing to view YouTube videos do not need an account to do so. Almost

anyone can view most content on YouTube regardless of age. Videos are freely viewable on

YouTube without the need to log in to any account.

       19.      The YouTube platform permits content generators (i.e., those that record, edit,

and publish videos) to post videos on its platform. In order to post videos and to perform certain

other functions (such as commenting on videos posted by others), the Google Companies require

a user to create a Google account, including by requiring the user to provide a first and last name,

e-mail address, and date of birth.

       20.      A Google account is not specific to YouTube; instead, a single Google account

can be used to access a broad range of Google services, including Google search, email (on

Google’s Gmail platform), Google Maps, Google Photos, Google Drive, and numerous other

services.

       21.      Although the Google Companies do not require a user to log in to view videos,

users are often logged in automatically to their Google account when they view YouTube videos,

based on how they use their device. For example, many users of Google services configure their

web browsers to log in automatically to Google any time they access a Google service—be it

YouTube, Gmail, Google Search, or some other service. Likewise, users of mobile devices are

often automatically logged into Google by virtue of their use of certain Google applications, such

as Gmail, or by virtue of their use of an Android phone, which requires a phone owner to be




                                                 6
          Case 1:20-cv-10517-NMG Document 1 Filed 03/13/20 Page 7 of 19



logged into a Google account for full functionality. Moreover, users are not automatically logged

off when they exit YouTube; as a result, many users are logged in for extended periods of time

(often, indefinitely).

        22.     In order to upload content on YouTube, a user creates a “channel” to display their

content. These users (“channel owners”) can set “key words” for their channel that help other

users searching for videos on YouTube find their channel. Channel owners can also set key

words for individual videos they upload and choose whether to enable comments.

        23.     Channel owners include commercial entities, including both entities that generate

traditional television video content that they wish to offer on YouTube, and also online content

generators that create video content specifically for online platforms such as YouTube. Such

channel owners have the option to “monetize” their channel by allowing the Google Companies

to serve advertisements to viewers. The channel owners and the Google Companies earn revenue

from those advertisements, which they can share.

        24.     Unlike television advertisements, in which the same advertisements are shown to

all viewers on a particular channel at a particular time (or at least all viewers watching a

particular channel within a certain geographical area), advertisements on YouTube can be

customized to the particular viewer. YouTube has pioneered what is known as “behavioral

advertising,” which serves advertising to particular viewers based on information the platform

has concerning that viewer. Such information may include YouTube viewing history and other

information the Google Companies have collected through a particular user’s usage of other

services, including Google services.

        25.     Such “behavioral advertising” is activated by default on monetized channels. To

maximize the customization of advertisements through behavioral advertising, YouTube keeps




                                                7
         Case 1:20-cv-10517-NMG Document 1 Filed 03/13/20 Page 8 of 19



track of all videos viewed by a particular viewer. This tracking can occur through a viewer being

logged into their Google account, in which case YouTube can track the history of videos viewed

by that account.

       26.     Even if a viewer is not logged on, however, YouTube can track the videos a

particular viewer views by using “cookies” in web browsers and “mobile advertising identifiers”

on mobile devices. Cookies and mobile advertising identifiers are pieces of code stored on a

user’s device that a website or application can use to identify that individual, even if the

individual is not logged into an account on the website or application. The Google Companies

use these technologies to track the viewing habits of users of YouTube even when they are not

logged in, which then enables the Google Companies to serve behavioral advertising—that is,

advertisements targeted towards particular individuals based on their viewing habits.

       27.     Although Google Companies offered channel owners the option to disable

behavioral advertising, the default for monetized channels was for behavioral advertising to be

activated, and the Google Companies discouraged channel owners from deactivating behavioral

advertising by telling them that if they turn off behavioral advertising, this change may

“significantly reduce” the advertising revenue they receive from the channel.

       28.     Channel owners can earn revenue not only from behavioral advertising on the

YouTube platform itself but also via technologies through which the Google Companies use a

viewer’s using history to serve behavioral advertising to a viewer on websites other than

YouTube, including both other Google websites and third-party websites that pay Google to

access the data. This type of cross-website customized advertising is reflected in the broad

experience of internet users who perform a search for a product on one website only to find that

same exact product advertised to them on another, unrelated website. The Google Companies




                                                8
          Case 1:20-cv-10517-NMG Document 1 Filed 03/13/20 Page 9 of 19



engage in similar conduct—permitting third-party websites to serve customized advertising to a

particular individual based on the individual’s YouTube viewing history.

         The Google Companies’ Targeting of Young Children on the YouTube Platform.

         29.   In the early days of YouTube, the platform was dominated by content generated

by ordinary YouTube users, who would upload their own videos primarily as a form of social

media.

         30.   Over time, however, the content on YouTube shifted. The Google Companies

sought to increase revenue from the YouTube platform, and professional content generators,

including major traditional media content generators such as television networks, began to offer

their content on the YouTube platform in order to generate revenue in addition to the revenue

such companies obtain from traditional broadcast media.

         31.   These professional content generators included companies who primarily

marketed their content to young children. For example, Nickelodeon—a major cable television

network targeted towards children, owns a YouTube channel with over 7 million subscribers and

nearly 3,500 videos. Certain Nickelodeon videos posted on YouTube have been viewed tens of

millions of times. The aggregate views of Nickelodeon videos on YouTube is well into the

billions. Numerous other channels, based on their content, are clearly directed towards children.

         32.   As content generators targeting children on YouTube have expanded

dramatically, YouTube has become, far and away, the most popular smartphone and tablet

application for children under the age of thirteen. The platform is popular with children because

it permits a practically unlimited supply of videos catering to any child’s tastes. Moreover,

YouTube comes as a standard application on many phones and tablets (Android phones and

tablets in particular), making it easy for children to access if they have their own phone or tablet,

or if a parent permits the child to use the phone or tablet.


                                                  9
        Case 1:20-cv-10517-NMG Document 1 Filed 03/13/20 Page 10 of 19



       33.    Nearly all modern parents are familiar with the common sight of a young child,

nose practically touching the screen, watching video after video, sometimes for hours on end.

One of the most common questions now posed from young children to their parents is: “can I

watch YouTube on your phone”? The tradition of Saturday morning cartoons have been replaced

with mornings, days, and evenings—every day—of YouTube viewing, interrupted only

occasionally by a child’s request to purchase a toy advertised to her on YouTube.

       34.    Advertisers have not failed to notice the ubiquitous use of YouTube among young

children, and neither have the Google Companies. The Google Companies market YouTube as a

top destination for kids to popular brands of children’s products and services. For example, in a

presentation to toy brand Mattel, maker of Barbie and Monster High, entitled “Insights on

Families Online,” the Google Companies stated, “YouTube is today’s leader in reaching children

age 6-11 against top TV channels.” In a presentation provided to toy brand Hasbro, maker of My

Little Pony and Play-Doh, the Google Companies claimed that “YouTube was unanimously

voted as the favorite website for kids 2-12.” In another presentation to Hasbro, the Google

Companies referred to YouTube as “[t]he new ‘Saturday Morning Cartoons” and “the #1 source

where children discover new toys + games.”

       35.    Toymakers have gone even further than advertising on child-oriented YouTube

channels; many have created their own channels on the platform, blurring the lines between

entertainment and advertisement. There are YouTube channels for Barbie, Monster High, Hot

Wheels, Thomas & Friends, and innumerous others. One of the most popular YouTube channels

among kids—Ryan’s World—is essentially a running advertisement for the newest toys, as

“Ryan” opens and tests a seemingly endless stream of toys sent to his home by toymakers.




                                               10
         Case 1:20-cv-10517-NMG Document 1 Filed 03/13/20 Page 11 of 19



       36.     The Google Companies have recognized their core YouTube viewer base of

young children through a content rating system, which categorizes content into age groups and

includes categories for children under 13 years old. In order to align with content policies for

advertising, the Google Companies rate all videos uploaded to YouTube, as well as the channels

as a whole, with ratings of Y (generally intended for ages 0-7); G (intended for any age); PG

(generally intended for ages 10+); Teen (generally intended for ages 13+); MA (generally

intended for ages 16+); and X (generally intended for ages 18+). The Google Companies assign

these ratings through both automated and manual review. Previously, the Google Companies also

used a classification for certain videos shown on YouTube as “Made for Kids.”

       37.     Despite the fact that the Google Companies themselves classify videos as being

designed for young children, the Google Companies did not treat channels or videos directed to

young children any differently for purposes of data collection from other content on YouTube.

That is, the Google Companies continued to allow the channel owner to monetize “Y” rated

content and earn revenue from behavioral advertising—that is, customized advertising based on

the collection of viewing history and other personal information about the child.

       38.     YouTube hosts thousands of channels that are directed to children, as reflected in

the subject matter, visual content, language, and use of animated characters or child-oriented

activities. Many YouTube channels pitch themselves as being for children. The FTC’s complaint

against the Google Companies catalogued many such examples of channels specifically directed

to children.

       39.     The Google Companies also specifically educate content generators on how to

pitch their content to young children, presenting resources such as a “Creating for Kids




                                                11
        Case 1:20-cv-10517-NMG Document 1 Filed 03/13/20 Page 12 of 19



Playbook” that direct channel owners how to make content for young children and make money

from such content.

       40.     Although the Google Companies persistently and pervasively collected, used, and

disclosed personal information from children under the age of thirteen, the Google Companies

opted not to obtain verifiable parental consent before doing so. The Google Companies have

collected billions of dollars in profits by monetizing the personal information they obtained from

children under the age of thirteen, all without any verifiable parental consent.

       The Google Companies’ Conduct Were Unfair Acts and Practices in Violation of
       Chapter 93A.

       41.     As noted, the FTC concluded that the Google Companies engaged in unfair acts

and practices. The basis for the FTC’s conclusion derives from an FTC rule, which defines

“unfair or deceptive acts or practices” specifically with respect to the “collection, use, and/or

disclosure of personal information from and about children on the Internet.” 16 C.F.R. 312.1.

The rule defines such practices as unfair practices under the FTC Act and COPPA. See 15 U.S.C.

§ 6502(c). The FTC regulation, 16 C.F.R. 312.1, et seq., is referred to herein as the “FTC Rule.”

       42.     The FTC, through the FTC Rule, has defined it to be an unfair practice for an

“operator of a Web site or online service directed to children, or any operator that has actual

knowledge that it is collecting or maintaining personal information from a child, to collect

personal information” unless the operator, among other things, “obtain[s] verifiable consent prior

to any collection, use, and/or disclosure of personal information form children.” 16 C.F.R. 312.3.

       43.     The FTC defines “verifiable consent” to require real, verified consent. The rule is

not satisfied merely by a viewer clicking a confirmation that they are thirteen or older, or that

they have obtained their parents’ permission. Instead, “verifiable consent” requires a physically

signed consent form, verification with a credit card or other online payment, verification via



                                                 12
        Case 1:20-cv-10517-NMG Document 1 Filed 03/13/20 Page 13 of 19



telephone or video call with a parent, or verification via government-issued identification. 16

C.F.R. 312.5.

       44.      Moreover, personal information is defined broadly. It is not limited to social

security numbers, birthdates, names, and such. Instead, personal information includes, among

other things, information about an individual obtained through what are called “persistent

identifiers.” The term “persistent identifiers” are code that “can be used to recognize a user over

time and across different Web sites or online services.” These include cookies, IP addresses, and

unique identifiers—the precise technologies the Google Companies used to track young children,

whether they were logged in or not, and to serve personalized behavioral advertising to them.

       45.      As reflected in the FTC’s complaint against the Google Companies, the Google

Companies openly flouted the FTC Rule and therefore engaged in unfair practices under the FTC

Act. Specifically:

          a) The Google Companies operated an online service directed to children—

                specifically, YouTube, and the Google Companies had had actual knowledge that

                they were collecting personal information concerning children.

          b) The Google Companies routinely collected personal information from children,

                including most significantly through the use of personal identifiers that tracked

                children’s YouTube viewing for purposes of serving behavioral advertising.

          c) The Google Companies failed to obtain verifiable parental consent prior to

                collecting, using, and disclosing children’s personal information.

       46.      Like the FTC Act, Chapter 93A prohibits “unfair…acts and practices,” but

Chapter 93A does not define what acts and practices are unfair. To fill this gap, the

Massachusetts legislature indicates that courts construing Chapter 93A “will be guided by the




                                                 13
         Case 1:20-cv-10517-NMG Document 1 Filed 03/13/20 Page 14 of 19



interpretations given by the Federal Trade Commission…to section 5(a)(1) of the Federal Trade

Commission Act (15 U.S.C. § 45(a)(1)), as form time to time amended.” The FTC Rule is such

an interpretation by the FTC defining conduct as an unfair act or practice. 15 U.S.C. § 6502(c);

15 U.S.C. § 57(a)(a)(1)(B). The FTC Rule reflects the FTC’s interpretation of the FTC Act and

the FTC’s judgment that conduct that violates the FTC Rule is an unfair act or practice under the

FTC Act. Accordingly, in construing the scope of unfair practices under Chapter 93A, a court

should be guided by the FTC’s determination that conduct violating the FTC Rule constitutes an

unfair act.

        47.    The conduct described in this complaint establishes that Uber engaged in unfair

acts and practices in violation of Chapter 93A. Specifically, Uber engaged in unfair practices,

among other ways, by knowingly collecting personal information from children, including most

significantly through the use of personal identifiers that tracked children’s YouTube viewing for

purposes of serving behavioral advertising, without obtaining the verifiable consent of those

children’s parents.

        48.    The Class has been directly harmed by the Google Companies’ unfair conduct in

multiple ways. The personal information the Google Companies unfairly obtained from the Class

has real, economic value, which the Google Companies have expropriated through the unfair

collection, use, and disclosure of that information. The profits the Google Companies obtained

by the collection, use, and disclosure of the Class’s personal information without verified

parental consent reflects the value the Google Companies unfairly obtained and used from the

Class. The Class is entitled to damages for each such unfair act.




                                                14
          Case 1:20-cv-10517-NMG Document 1 Filed 03/13/20 Page 15 of 19



                                    Class Action Allegations

         49.   Plaintiffs reallege and incorporate the allegations contained in the paragraphs

above.

         50.   Plaintiffs bring this action pursuant to Rule 23 of the Federal Rules of Civil

Procedure, on behalf of themselves and a Nationwide Class consisting of “All children residing

in Massachusetts who, at a time when the children were under the age of thirteen, viewed videos

on YouTube and from whom the Google Companies collected, used, or disclosed personal

information without first obtaining verified parental consent.”

         51.   Plaintiffs reserve the right to amend the definition of the Class.

         52.   This action is properly maintainable as a class action.

         53.   There are tens of thousands of members of the Class in Massachusetts.

Accordingly, joinder of all members is impractical.

         54.   Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among

questions of law and fact in common to the Class are:

         a)    Whether the Google Companies operated a Web site or online service;

         b)    Whether the Google Companies had knowledge that they were collecting
               or maintaining personal information from children;

         c)    Whether the Google Companies collected, used, or disclosed personal
               information about children; and

         d)    Whether the Google Companies obtained verifiable consent from
               children’s parents prior to collecting, using, or disclosing any personal
               information concerning the children;

         e)    Whether the Google Companies’ conduct was unfair, including the
               question of whether and how the Court, in construing Chapter 93A, should
               be guided by the FTC’s interpretations of the FTC Act;




                                                 15
           Case 1:20-cv-10517-NMG Document 1 Filed 03/13/20 Page 16 of 19



          f)   The damages suffered by the Class caused by any unfair conduct by the
               Google Companies; and

          g)   Whether the Google Companies engaged in unfair acts or practices
               knowingly or willfully.

       55.     Plaintiffs’ claims are typical of the claims of the Class in that Plaintiffs allege a

common course of conduct by the Google Companies toward each member of the Class.

Specifically, the Google Companies’ conduct derived from policies and practices that were

common among the Class, rather than the result of conduct specific to particular Class members.

       56.     Plaintiffs will fairly and adequately protect the interests of the members of the

Class and have retained counsel who have extensive experience prosecuting class actions and

who, with Plaintiffs, are fully capable of, and intent upon, vigorously pursuing this action.

Plaintiffs do not have any interest adverse to the Class.

       57.     A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy. Furthermore, the damage that has been suffered by any

individual Class member is likely not enough to sustain the expense and burden of individual

litigation. Hence it would be impracticable for all members of the Class to redress the wrongs

done to them individually. There will be no difficulty in the management of this action as a class

action.

       58.     The prosecution of separate actions against the Google Companies would create a

risk of inconsistent or varying adjudications with respect to the individual Class members, which

could establish incompatible standards of conduct for Defendant. In addition, adjudications with

respect to individual members of the Class could, as a practical matter, be dispositive of the

interests of the other members of the Class not parties to such adjudications, or could

substantially impede or impair their ability to protect their interests.




                                                  16
        Case 1:20-cv-10517-NMG Document 1 Filed 03/13/20 Page 17 of 19



      59.      The members of the Class are identifiable through the Google Companies’ own

detailed electronic records.

      60.      The Google Companies have acted on grounds generally applicable to the Class

with respect to the matters complained of herein, thereby making appropriate the relief sought

herein with respect to the Class as a whole.



                                               Count I

                                 Mass. Gen. Laws ch. 93A §§ 2, 9

                           (On behalf of all Plaintiffs and the Class)

       61.     Plaintiffs incorporate the foregoing paragraphs as if fully set forth herein.

       62.     This Count is pled on behalf of Plaintiffs and the Class.

       63.     At all relevant times, the Google Companies were engaged in trade or commerce

within the Commonwealth of Massachusetts, including the trade or commerce of providing the

YouTube service within the Commonwealth of Massachusetts.

       64.     By conducting the acts and practices described above, the Google Companies

have engaged in unfair acts or practices in the conduct of trade or commerce in violation of

Chapter 93A, Sections 2 and 9.

       65.     The violations of Chapter 93A by the Google Companies as described herein were

done willfully, knowingly, and in bad faith.

       66.     As a direct and proximate result of the Google Companies’ conduct, Plaintiffs and

the members of the Class were harmed.

       67.     Plaintiffs sent the Google Companies written demand for relief pursuant to

Chapter 93A, Section 9, identifying the claimants and reasonably describing the unfair acts or




                                                 17
         Case 1:20-cv-10517-NMG Document 1 Filed 03/13/20 Page 18 of 19



practices relied upon and the injuries suffered, on February 7, 2020. The Google Companies

responded refusing to offer any relief in response to Plaintiffs’ demand.

       68.     As a result of the Google Companies’ violation of Chapter 93A, the Google

Companies are liable to Plaintiffs and the Class for up to three times the damages that Plaintiffs

and the Class incurred, or at the very least the statutory minimum award of $25 per unfair act and

practice as alleged herein, together with all related court costs, attorneys’ fees, and interest.



                                         Prayers for Relief

       WHEREFORE, Plaintiffs pray for relief in the form of an order as follows:

       (a)     Certifying this action as a class action under Federal Rule of Civil
               Procedure 23, and appointing Plaintiffs as class representatives and their
               attorneys as class counsel;

       (b)     Awarding actual damages to Plaintiffs and the members of the Class;

       (c)     Awarding double or treble damages pursuant to Chapter 93A;

       (d)     Awarding attorneys’ fees, expenses, and the costs of this suit, together
               with prejudgment and post-judgment interest at the maximum rate allowed
               by law; and

       (e)     Awarding such other and further relief which the Court finds just and
               proper.


                                            Jury Demand

       Plaintiffs demand a trial by jury on all claims so triable.




                                                  18
       Case 1:20-cv-10517-NMG Document 1 Filed 03/13/20 Page 19 of 19



Dated: March 13, 2020              By their attorneys,



                                   /s/ Patrick J. Vallely
                                   Edward F. Haber (Mass. BBO # 215620)
                                   Patrick Vallely (Mass. BBO # 663866)
                                   Shapiro Haber & Urmy LLP
                                   Seaport East
                                   Two Seaport Lane, Floor 6
                                   Boston, MA 02210
                                   (617) 439-3939 – Telephone
                                   (617) 439-0134 – Facsimile
                                   ehaber@shulaw.com
                                   pvallely@shulaw.com




                                     19
